                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                   *
ROBYN KRAVITZ, et al.,
                                                   *
        Plaintiffs,                                           Case No.: GJH-18-1041
                                                   *
v.
                                                   *
UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,                                 *

Defendants.
                                                   *
*       *       *       *       *      *       *       *      *       *       *       *      *

LA UNIÓN DEL PUEBLO ENTERO, et al.,
                                                   *
        Plaintiffs,                                           Case No.: GJH-18-1570
                                                   *
v.
                                                   *
WILBUR ROSS, et al.,                               *

Defendants.                                        *

*       *       *       *       *      *       *       *      *       *       *       *      *

                                              ORDER

        For the reasons to be stated in a forthcoming Memorandum Opinion, it is ordered by the

United States District Court for the District of Maryland that:

     1. Defendants’ Motions for Summary Judgment, ECF Nos. 67 (18-1041) and 82 (18-1570),
        are DENIED;

     2. The parties will be permitted to present evidence outside of the administrative record at
        trial; The defense will be permitted to argue at the close of trial that such evidence should
        not be considered in the Court’s final decision;

     3. The Plaintiffs’ Motions to Consolidate, ECF Nos. 73 (18-1041) and 90 (18-1570), are
        GRANTED. The trials in LUPE v. Ross, Case No. 8:18-cv-01570-GJH, and Kravitz et
        al. v. U.S. Dep’t of Commerce, et al., No. 8:18-cv-01041 are consolidated pursuant to
        Fed. R. Civ. P. Rule 42(a)(1).

                                                   1
   The Court also issues the following schedule:

   1. Pre-Trial Order Dates

           a. Plaintiffs to provide Defendants: (1) deposition designations, and (2) exhibit lists
              by December 28, 2018, with reasonable supplementation, not to exceed 50
              additional exhibits, of exhibit lists permitted until submission of pre-trial order;

           b. Plaintiffs to provide Defendants proposed stipulations of fact by January 3, 2019;

           c. Plaintiffs to provide draft of all other items in the pre-trial order by January 4,
              2019;

           d. Defendants to provide draft pre-trial order to Plaintiffs by January 10, 2019; and

           e. Submission of joint pre-trial order to the Court by January 14, 2019.

   2. Other Pre-Trial Dates

           a. Motions in limine due by January 7, 2019;

           b. Responses to motions in limine due by January 14, 2019;

           c. Plaintiffs’ witness order for the first week of trial due January 18, 2019 (all
              subsequent witnesses to be identified by 6:00pm EST three days in advance of
              testimony);

           d. Pre-trial conference on January 18, 2019 at 9:30am; and

           e. Demonstrative exhibits are to be provided 3 days before planned use by 6:00 pm
              EST.

The parties may contact chambers and request a conference call if there is any need to adjust the
above schedule.


Dated: December     18, 2018                                         /s/
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                 2
